UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 12, 2011 ARKANOVA ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-51612 (Commission File Number) 68-0542002 (IRS Employer Identification No.) 305 Camp Craft Road, Suite 525, Austin, TX78746 (Address of principal executive offices and Zip Code) (Registrant's telephone number, including area code) 2441 High Timbers Drive, Suite 120 The Woodlands, Texas77380 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure A News Release dated August 12, 2011 is furnished herewith. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1News Release dated August 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARKANOVA ENERGY CORPORATION /s/ Reginald Denny Reginald Denny Chief Financial Officer Date:August 12, 2011 2
